        Case 9:18-cv-00148-DLC Document 71 Filed 04/30/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

BRENDAN E. ADAMS, an individual,                    CV 18–148–M–DLC

       Plaintiff and Counter Defendant,

vs.                                                        ORDER

HOWARD C. ROBERTS,
an individual,

      Defendant and Counter Claimant.


      Before the Court is Defendant Howard C. Roberts’ Motion to Allow Witness

Appearance by Zoom. (Doc. 70.) Roberts indicates that the witnesses he plans to

call will appear in person, but that he may require impeachment witnesses who can

only appear remotely. (Id.)

      IT IS ORDERED that the motion (Doc. 70) is GRANTED. Roberts’

impeachment witnesses, if any, may appear via Zoom at the trial commencing on

May 3, 2021. Roberts is responsible for ensuring that those witnesses who might

appear remotely are prepared to testify to avoid wasting any of the jury’s time.

      The Clerk of Court will notify counsel via e-mail of the meeting ID and

password within 24 hours of the trial. Zoom Guidance and Setup are available at:

https://www.mtd.uscourts.gov/zoom-hearings.



                                        -1-
 Case 9:18-cv-00148-DLC Document 71 Filed 04/30/21 Page 2 of 2



DATED this 30th day of April, 2021.




                               -2-
